Citation Nr: 0406068	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the unappealed March 20, 1957, rating decision, which 
severed service connection for deafness and bilateral 
mastoiditis was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant Represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from June 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A Travel Board was held in June 2003 before the undersigned 
Veterans Law Judge, who is designated by the Chairman of The 
Board to conduct hearings pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing testimony has been 
associated with the claims file.



FINDINGS OF FACT

1.  Service connection for bilateral impaired hearing with 
mastoiditis was granted by rating action of February 1953.  
This was based on an induction examination that showed no 
pertinent findings, with bilateral suppurative otitis media 
in service, with defective hearing noted at separation.

2.  The grant was reviewed as part of a nationally authorized 
in the mid-1950's.  A July 20, 1956, rating decision proposed 
to sever service connection of the veteran's hearing 
impairment and otitis.  The veteran was provided notice of 
this proposal in a January 1957 letter.  It was noted that 
there was evidence that this pathology had pre-existed 
service and that it was not related to the treatment in 
service.

2.  A March 20, 1957, rating decision severed service 
connection for a bilateral hearing impairment.  It was noted 
that there was some pre-service indication of the pathology, 
and it was not shown related to service.  

3.  The veteran did not file a notice of disagreement (NOD) 
as concerns the March 20, 1957, decision.  It is a final 
decision.

4.  There was some basis for the original grant of service 
connection of bilateral defective hearing with otitis media; 
the severance of service connection in March 1957 was based 
on a weighing of the evidence, clear and unmistakable error 
in the grant, the burden of proof being on the government, 
was not shown.


CONCLUSION OF LAW

The unappealed March 20, 1957, rating decision, which severed 
service connection for impaired hearing and otitis media on 
the basis that the February 1953 rating decision which 
granted service connection contained clear and unmistakable 
error, was itself clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); VA Regulation 1009 (A) and 
(D) (September 14, 1955); 38 C.F.R. §§ 3.9, 3.63 (1956); 38 
C.F.R. §§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the provisions of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002), are not 
applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Historically, the February 25, 1953, rating decision granted 
service connection for impaired hearing, bilateral with 
mastoiditis.  The July 20, 1956, rating decision ruled the 
February 25, 1953, rating decision was clearly and 
unmistakably erroneous in that the evidence of record showed 
the veteran's hearing impairment to have existed prior to 
service, and that any increase in disability was due to the 
natural progression of the disorder.  The July 20, 1956, 
rating decision proposed to sever the grant of service 
connection.  Severance was effectuated by rating decision of 
March 1957.

In his February 2002 application to find the March 1957 
rating decision CUE, the veteran avers that the March 1957 
rating decision was made on the basis of a lay statement, his 
own, which he may or may not have made, instead of medical 
evidence.  Further, he avers that, even assuming he had a 
pre-existing hearing disorder, his service aggravated his 
condition, as reflected by the original grant of service 
connection, and the RO did not address the issue of whether 
his military service aggravated his condition.  Therefore, 
the July 1956 rating decision was erroneous, which in turn 
renders the March 1957 rating decision, which severed service 
connection, erroneous.

The pertinent evidence on file is described as follows:

The veteran's June 1949 Report of Medical Examination for 
enlistment did not note any existing condition.  Block 24 of 
the report reflects his ears were rated as normal, and 
whispered and spoken voice at 15 feet was recorded as 15/15 
on the right and left.

A January 1950 entry in the SMRs reflects that the veteran 
presented with complaints of almost total loss of hearing in 
his right ear and that his left ear also was becoming 
involved.  Initial examination indicated both ears 
essentially were normal.  The listed diagnostic impression is 
chronic otitis media, left.  The veteran reported that he 
hears best in his left ear, both ears close off, and that he 
must swallow to hear.  He was referred for eye, ear, nose, 
and throat (ENT), examination.
The January 1950 ENT examination report reflects that the 
veteran reported he had frequent attacks of earaches on both 
sides in childhood but denied any drainage.  He denied any 
particular trouble after childhood with either ear, except 
that his right ear over a period of years gradually began to 
lose its hearing ability.  The report reflects that the 
veteran was two weeks behind in his course work because of 
his poor hearing.  Physical examination revealed right 
external ear as normal; drum somewhat retracted, and light 
reflection as dull.  The left canal was normal but drum 
entirely missing except for some membrane around the 
periphery.  For the right ear, low conversational voice was 
2/20 and whisper was 0/15.  For the left ear it was 20/20 and 
15/15.  Audiogram revealed a 70 decibel loss in the right ear 
and a 27 decibel loss in the left ear.  Diagnosis was otitis 
media, chronic, bilateral, suppurative, organism 
undetermined.  A January 1950 x-ray report reflects a 
bilateral osteosclerosis with complete obliteration of the 
cellulous structure of the mastoids.  No evidence of abscess.

Five days later, the veteran was admitted for inpatient 
treatment at Oliver General Hospital, in Georgia, due to ear 
drainage.  The January 1950 clinical narrative summary 
reflects that the veteran reported that he always has been 
hard of hearing, he had many earaches during childhood, and 
that a civilian doctor told him he gradually would become 
deaf.  Inpatient treatment regimen was daily cleaning of his 
ears and use of antiseptic ear drops.  The veteran's ear 
drainage subsided after approximately two weeks.  The 
clinical summary reflects the determination that the veteran 
should be discharged from service due to the likelihood or 
recurring infections.  The diagnoses upon discharge were: 
otitis media, suppurative, chronic, organism undetermined; 
deafness, not elsewhere classified, secondary to otitis 
media, suppurative, chronic, organism undetermined; and, 
perforation of tympanic membrane, left, secondary to the 
otitis media diagnosis.

A February 1950 entry in the SMRs reflects that the veteran 
met a Medical Board in February 1950.  The Board recommended 
he be separated because of the likelihood of recurrence of 
drainage from ears if he continued in service, but civilian 
life would not entail the same risk.  A February 1950 
Certificate from the EENT Service, Oliver General Hospital, 
to the Commander, Patients Detachment, reflects that the 
veteran's ear condition had its onset in childhood, exact 
date unknown.  The veteran's condition was deemed chronic in 
nature, though quiescent at that time, but continued service 
would present the likelihood of recurrence of symptoms.  The 
certificate reflected that the veteran would be able to 
minimize these prospects in civilian life where he could 
control his occupation and exposure to bad weather.

A June 1950 entry in the SMRs reflects both eardrums intact, 
no ear disease, clear for duty.  Subsequently, the appellant 
was assigned to the Pacific theater.
The SMRs reflect the veteran was admitted to the Tokyo 
General Dispensary in June 1951.  The entry reflects that his 
last attack of otitis media, bilateral, was three or four 
years earlier and that he was studied at Oliver General 
Hospital.  Physical examination revealed some scarring on 
each drum, but both were intact.  Audiograms showed moderate 
hearing loss, bilaterally, worse on right, with whispered 
voice 5/15 and spoken voice 12/20.  Spoken and whispered were 
normal on the left.  Diagnostic impression was that the 
veteran's deafness was caused by repeated infections, and 
that his hearing was not bad enough to send to audiology 
center.  The examiner recommended the veteran's profile be 
changed to H-2 and that he continue non-combat duty.

The veteran was revaluated in February 1952.  His audiographs 
were interpreted as presenting his hearing condition to 
coincide with the clinical picture in June 1951.

The veteran was discharged in October 1952, and he applied 
for VA inpatient treatment shortly thereafter.  An October 
1952 VA treatment note entry reflects a negative ear 
examination.  A November 1952 VA treatment note reflects the 
drums as slightly retracted, left drum slightly scarred, and 
bone conduction exceptionally good.  X-ray revealed a 
bilateral sclerosing type of mastoid.  The diagnostic 
impression was chronic catarrhal adhesive otitis media non-
suppurative.  The examiner noted that otosclerosis should be 
considered and recommended inpatient observation for 
consideration of a fenestration procedure.

A February 1953 rating decision granted service connection 
for impaired hearing, bilateral, with mastoiditis, with an 
average loss of 45 decibels, with an evaluation of 40 percent 
from October 19, 1952.  The rating decision noted the absence 
of any notations on the entrance examination as concern the 
veteran's ears or hearing but did not otherwise discuss the 
issue of whether the veteran's condition existed prior to 
service.

The fenestration procedure was performed in May 1953 at a VA 
facility.  The clinical narrative summary reflects a history 
of deafness since 1949, with progressive loss of hearing and 
earaches in childhood.  The admitting diagnosis was 
otosclerosis secondary to chronic otitis media.  Post-
procedure assessment was that the veteran's hearing was good, 
as was his medical prognosis and industrial adaptability.

An August 1953 rating decision decreased the veteran's 
evaluation due to the improvement in the his hearing.  His 
average decibel loss is reflected as 45, bilateral.  His 
evaluation was reduced from 40 percent to 20 percent, and he 
was awarded a separate 10 percent evaluation for mastoiditis.  
A February 1956 rating decision reduced the mastoiditis 
evaluation to 0 percent due to inactiveness.

The July 1956 rating decision reflects that a rating board 
reviewed the evidence of record and found CUE in the February 
1953 rating decision, in that the veteran's disabilities 
existed prior to active service and that they were not 
aggravated by the veteran's service.  Further, the rating 
board determined that any increase in severity, if any, was 
due to the natural progress of the disease.  One of the 
members of the board was a physician.  (Emphasis added).

Prior to notifying the veteran of the proposal to sever 
service connection, his case was submitted to the VA Director 
of Benefits for review of the RO's intent to propose 
severance.  In a December 1956 letter, the Director advised 
the RO that he concurred with the proposal to server service 
connection on the basis of CUE, and advised that the rating 
decision needed to contain a summary of the facts to comply 
with applicable regulations.

The veteran was informed via a January 1957 letter of the 
proposal to sever his service connection for his bilateral 
hearing disorder.  The veteran was informed he had 60 days to 
"submit any evidence you may have . . . to show why the 
contemplated elimination of service connection should not be 
accomplished."  In response to the notice, he submitted 
statements from his former employer, high school principal 
and the school secretary, and six of his teachers, which 
attested to the fact that, to the best of their knowledge, he 
had normal hearing and did not exhibit any hearing problems 
while in school.

Thereafter, as noted, by rating of March 1957, service 
connection for bilateral impaired hearing and otitis media 
was severed.  He was notified, but there was no timely 
disagreement or appeal.

At the Travel Board the veteran related that he did not have 
any ear problems prior to entering service, other than a 
"few earaches as a child."  He attributed his earaches to 
swimming in cold water.  Transcript (T), p. 2.  The veteran 
also related that he didn't remember ever making the 
statement that a civilian doctor told him he would gradually 
lose his hearing.  The veteran does not categorically deny 
making the statement, only that he doesn't remember telling 
Army providers he saw a doctor for ear problems as a child.  
He attributes that information in his SMRs perhaps to his 
being only 18-years-old at the time and being in the presence 
of the doctors and, "maybe I was trying to blow wind or 
something," and that he never signed anything.  T, pp. 3, 8-
9.  To support his disavowal of having seen a doctor, the 
veteran related that his family was poor and that they never 
went to a doctor, at least not for his ears (he mentioned 
that his tonsils were removed in a doctor's office).  His 
earaches were treated via the home remedy of blowing smoke 
from a corn cob pipe into his ear and inserting some cotton.  
T, p. 7.

Whenever a veteran is notified of an adverse determination, 
and the veteran fails to timely appeal the decision by filing 
a NOD within the prescribed period of one year, that decision 
becomes final, and the claim may not thereafter be reopened 
or allowed except as provided by regulation.  38 U.S.C.A. 
§ 7105(b)(1), (c) (West 2002); Dolan v. Brown, 9 Vet. App. 
358, 361 (1996).  Previous determinations are deemed correct 
in the absence of CUE.  38 C.F.R. § 3.105(a) (2003).  Upon a 
showing of CUE, a previous determination may be reversed and 
amended.  Id.

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  To establish a valid CUE claim, a claimant must 
show that, "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Id., at 314.  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993).  "It is a kind of error, of fact or law, that 
when called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the analysis begins with consideration as to 
whether there is any basis for the original grant of service 
connection in the 1953 rating decision that granted service 
connection for defective hearing and otitis media.  If there 
was no reasonable basis for that grant of service connection, 
then it could subsequently be held that there was CUE in the 
grant of service connection.  It is significant that the 
burden of proof is on the government in severing service 
connection.

Review of the record reveals that there was a reasonable 
basis for the initial grant of service connection.  There was 
no evidence of impairment of the ears on entry into service 
and the veteran was in service for some months before ear 
pathology was manifested.  He was evaluated, and there was 
some sentiment that he should have been separated from 
service, as there would be subsequent occurrences.  He was 
not, and in fact was sent overseas.  There was additional 
treatment rendered during service.

Based on these findings, and a later history of some ear 
problems as a child, without drainage, service connection was 
granted. 

Subsequently, in 1956 and 1957, there was a national review 
authorized.  As part of that review, it was proposed to sever 
the grant of service connection for defective hearing and 
otitis media.  To successfully sever service connection, it 
must be shown that the original grant of service connection 
was clearly and unmistakably in error, with the burden of 
proof on the government.  That can not be sustained in this 
case.

As noted, there was some basis for the original grant of 
service connection.  While a different review of the facts 
might lead to the conclusion that there was a pre-service 
disorder that was not aggravated-that is not the only 
conclusion that could be reached.  Thus, there can not be 
said to have been clear and unmistakable error in the 
original grant.  Thus, there was clear and unmistakable error 
in the rating decision of March 1957 that severed service 
connection.  Thus, the appeal is allowed as to service 
connection.

In light of these facts, there is no other reasonable 
inference but that the 1957 rating board reinterpreted the 
facts.  Thus, the 1957 rating board in effect found a new 
conclusion, rather than CUE.  Further the 1957 rating board 
compounded its error by requiring the veteran to prove he 
should retain his status of service connection.  It was for 
the rating board to prove that the 1953 rating board 
committed CUE.  As noted above, the 1957 rating decision does 
not set forth any evidence to show that the 1953 rating board 
either did not apply the presumptions of soundness and 
aggravation, or that there was material evidence which the 
1953 board did not consider.  In the absence of a showing by 
the 1957 rating board that there was evidence material to the 
issue which was not considered by the 1953 rating board, or 
the 1953 rating board applied the law improperly, the 1957 
rating board committed CUE in severing the veteran's grant of 
service connection.  
  

ORDER

The unappealed rating decision of March 20, 1957, which 
severed service connection for otitis media and impaired 
hearing, was clearly and unmistakably erroneous.  The appeal 
is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



